124 F.3d 209
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Alvin J. JOHNSON, also known as Albert Johnson, Appellant.
No. 97-2480EA.
United States Court of Appeals, Eighth Circuit.
Sept. 19, 1997.Submitted:  Sept. 16, 1997.Filed:  Sept. 19, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Alvin J. Johnson appeals from the guidelines sentence imposed by the district court.  On appeal, Johnson renews the challenge he made in the district court, namely, the 100-to-1 sentencing ratio for crack versus powder cocaine violates Johnson's equal protection and due process rights.  Johnson's challenge, however, is foreclosed by our decisions upholding the constitutionality of the 100-to-1 ratio.  See, e.g., United States v. Carter, 91 F.3d 1196, 1197-99 (8th Cir.1996) (per curiam);  United States v. Jackson, 67 F.3d 1359, 1367 (8th Cir.1995), cert. denied, 116 S.Ct. 1684 (1996);  see also United States v. Jackson, 64 F.3d 1213, 1220 (8th Cir.1995) (rejecting challenge based on rule of lenity), cert. denied, 116 S.Ct. 966 (1996).


2
Accordingly, we affirm Johnson's sentence.